Bigelow, C. J.
The legal existence of the school district, by which the tax assessed on the plaintiffs was voted, was shown by sufficient and competent evidence. The omission of the clerk to record in full the report of the committee containing an *410enumeration and description of the several districts into which the town was divided, did not invalidate the action of the town or prevent the due establishment of school districts therein. It was sufficient that the vote of the town accepting the report of the committee was duly recorded, and that the report was on the files of the town. The clerk of a town is not required by law to record the reports of committees. His duty is discharged by recording the votes passed by the town. Rev. Sts. c. 15, § 44. Gen. Sts. c. 18, § 45. In the present case the vote as recorded, in connection with the report of the committee in possession of the clerk, showed that the town was duly divided into nine districts, of which District No. 9 was one. Bassett v. Porter, 4 Cush. 487, 493. The tax having been duly voted by the district and certified to the assessors by the clerk, this action cannot be maintained against them, there being .no proof of any want of integrity and fidelity on then: part in assessing the tax for non-payment of which the plaintiffs’ property was seized and sold. Rev. Sts. c. 7, § 44. Gen. Sts. c. 11, § 51.

Judgment for the defendant.